   Case 8:18-cv-01821-JGB-JC Document 21 Filed 09/25/19 Page 1 of 1 Page ID #:251


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          8:18-cv-01821-JGB-JC                                             Date   September 25, 2019
 Title             Steven Eric Gould v. People of the State of California, et al.



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                    None                               None
                 Deputy Clerk                         Court Reporter / Recorder                  Tape No.
                Attorneys Present for Petitioner:                    Attorneys Present for Respondent:
                          none present                                          none present
 Proceedings:                  (IN CHAMBERS)

                               ORDER DENYING MOTION FOR EVIDENTIARY HEARING
                               WITHOUT PREJUDICE (DOCKET NO. 11)

        On October 10, 2018, petitioner Steven Eric Gould filed a Petition for Writ of Habeas Corpus
(“Petition”) challenging the judgment in Orange County Superior Court Case No. 17WF1454. On
December 10, 2018, petitioner filed a Request for an Evidentiary Hearing (“Petitioner’s Motion”). On
January 9, 2019, respondent filed an Answer. On February 1, 2019, petitioner filed a Reply. The matter
is currently under submission.

       At this juncture, Petitioner’s Motion is denied without prejudice. The Court will sua sponte
reconsider whether an evidentiary hearing is appropriate in connection with its further consideration of
the merits of the Petition.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
